--------------------------------------------------------------------------------

Exhibit 10.28
 
 
THIS WARRANT AND THE SECURITIES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
OTHER APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
OTHER SECURITIES LAWS.  NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE
HEREUNDER MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED,
HYPOTHECATED OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION
THAT IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.
 

--------------------------------------------------------------------------------



WARRANT TO PURCHASE COMMON STOCK
OF
SINGLE TOUCH SYSTEMS, INC.
 

NO. SITO- 2012- X - XX __________, 2012

 
THIS CERTIFIES THAT, for value received, _____________ , or permitted registered
assigns (“Holder”), is entitled, subject to the terms and conditions of this
Warrant, at any time or from time to time commencing after the issuance date of
this Warrant (the “Effective Date”), and before 5:00 p.m. Eastern Time on August
31, 2015 (the “Expiration Date”), to purchase from Single Touch Systems, Inc., a
Delaware corporation (the “Company”), up to _______ shares of Common Stock of
the Company at an exercise price per share equal to $0.305 (the “Purchase
Price”).  Both the number of shares of Common Stock purchasable upon exercise of
this Warrant and the Purchase Price are subject to adjustment and change as
provided herein.
 
1.
CERTAIN DEFINITIONS.  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Convertible Promissory Note,
dated ___________, 2012 (the “Agreement”), between the Company and the Holder.
As used in this Warrant the following terms shall have the following respective
meanings:

 
 
1.1
“Registered Holder” shall mean any Holder in whose name this Warrant is
registered upon the books and records maintained by the Company.

 
 
1.2
“Warrant” as used herein, shall include this Warrant and any warrant delivered
in substitution or exchange therefore as provided herein.

 
 
1.3
“Common Stock” shall mean the Common Stock of the Company and any other
securities at any time receivable or issuable upon exercise of this Warrant.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
EXERCISE OF WARRANT

 
 
2.1
Payment.  Subject to compliance with the terms and conditions of this Warrant
and applicable securities laws, this Warrant may be exercised, in whole or in
part at any time or from time to time after the Effective Date, and on or before
the Expiration Date by the delivery (including, without limitation, delivery by
facsimile) of the form of Notice of Exercise attached hereto as Exhibit 1 (the
“Notice of Exercise”), duly executed by the Holder, at the principal office of
the Company, and as soon as practicable after such date, surrendering

 
 
(a)
this Warrant at the principal office of the Company, and

 
 
(b)
payment in cash (by check) or by wire transfer of an amount equal to the product
obtained by multiplying the number of shares of Common Stock being purchased
upon such exercise by the then effective Purchase Price (the “Exercise Amount”).

 
 
2.2
Stock Certificates; Delivery, Fractional Shares.  As soon as practicable on or
after the date of any exercise of this Warrant but in any event by the close of
business on the fifth Trading Day after its receipt of the Exercise Amount, the
Company shall issue and deliver to the person or persons designated by the
Holder a certificate or certificates for the aggregate number of whole shares of
Common Stock issuable upon such exercise.  No fractional shares or scrip
representing fractional shares shall be issued upon an exercise of this
Warrant.  The Company may at its sole and absolute discretion round fractional
shares to the nearest whole share as full, final and complete satisfaction of
its obligations for any exercise of this Warrant. If the Company fails to
deliver to the Holder a certificate or certificates representing the Warrant
Shares pursuant to the requirements of Section 2 of this Warrant by the close of
business on the fifth Trading Day after its receipt of the Exercise Amount, then
the Holder will have the right to rescind such exercise. In addition, if the
Company fails to deliver to the Holder a certificate or certificates
representing the Warrant Shares pursuant to an exercise by the close of business
on the fifth Trading Day after its receipt of the Exercise Amount, and if after
such fifth Trading Day the Holder is required by its broker to purchase (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(i) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue times (B) the price at which the sell
order giving rise to such purchase obligation was executed, or (ii) at the
option of the Holder, reinstate the portion of the Warrant and equivalent number
of Warrant Shares for which such exercise was not delivered to the Holder the
number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
 
For example, if the Holder purchases Common Stock having a total purchase price
of $11,000 to cover a Buy-In with respect to an attempted exercise of Warrant
Shares with an aggregate sale price giving rise to such purchase obligation of
$10,000, under clause (i) of the immediately preceding sentence the Company
shall be required to pay the Holder $1,000. The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In, together with applicable confirmations and other evidence reasonably
requested by the Company. Nothing herein shall limit a Holder’s right to pursue
any other remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver certificates
representing Warrant Shares upon exercise of this Warrant as required pursuant
to the terms hereof.

 
 
2.3
Partial Exercise; Effective Date of Exercise.  In case of any partial exercise
of this Warrant, the Company shall cancel this Warrant upon surrender hereof and
shall execute and deliver a new Warrant of like tenor and date for the balance
of the shares of Common Stock purchasable hereunder.  This Warrant shall be
deemed to have been exercised immediately prior to the close of business on the
date of its surrender for exercise as provided above.  The person entitled to
receive the shares of Common Stock issuable upon exercise of this Warrant shall
be treated for all purposes as the holder of record of such shares as of the
close of business on the date the Company receives the Notice of Exercise,
subject to receipt of the Exercise Amount.

 
 
2.4
Vesting.  The warrants shall vest fully upon issuance.

 
3.
VALID ISSUANCE; TAXES.  All shares of Common Stock issued upon the exercise of
this Warrant shall be validly issued, fully paid and non-assessable.  The
Company shall not be required to pay any tax or other charge imposed in
connection with any transfer involved in the issuance of any certificate for
shares of Common Stock in any name other than that of the Registered Holder of
this Warrant, and in such case the Company shall not be required to issue or
deliver any stock certificate or security until such tax or other charge has
been paid, or it has been established to the Company’s reasonable satisfaction
that no tax or other charge is due.

 
4.
ADJUSTMENT OF PURCHASE PRICE AND NUMBER OF SHARES.  The number of shares of
Common Stock issuable upon exercise of this Warrant (or any shares of stock or
other securities or property receivable or issuable upon exercise of this
Warrant) and the Purchase Price are subject to adjustment upon occurrence of the
following events:

 
 
4.1
Adjustment for Stock Splits, Stock Subdivisions or Combinations of Shares.  The
Purchase Price of this Warrant shall be proportionally decreased and the number
of shares of Common Stock issuable upon exercise of this Warrant (or any shares
of stock or other securities at the time issuable upon exercise of this Warrant)
shall be proportionally increased to reflect any stock split, stock dividend

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(payable, for the avoidance of doubt, solely in shares of Common Stock of the
Company to all holders of record of the Company) or other subdivision of the
Company’s Common Stock.  The Purchase Price of this Warrant shall be
proportionally increased and the number of shares of Common Stock issuable upon
exercise of this Warrant (or any shares of stock or other securities at the time
issuable upon exercise of this Warrant) shall be proportionally decreased to
reflect any reverse stock split, consolidation or combination of the Company’s
Common Stock.

 
 
4.2
Reclassification.  If the Company, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change, and the Purchase Price therefore shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 4.  No adjustment
shall be made pursuant to this Section 4.3 upon any conversion or redemption of
the Common Stock which is the subject of Section 4.4.

 
 
4.3
Adjustment for Capital Reorganization, Merger or Consolidation.  In case of any
capital reorganization of the capital stock of the Company (other than a
combination, reclassification, exchange or subdivision of shares otherwise
provided for herein), or any merger or consolidation of the Company with or into
another corporation, or the sale of all or substantially all the assets of the
Company then, and in each such case, as a part of such reorganization, merger,
consolidation, sale or transfer, lawful provision shall be made so that the
Holder of this Warrant shall thereafter be entitled to receive upon exercise of
this Warrant, during the period specified herein and upon payment of the
Purchase Price then in effect, the number of shares of stock or other securities
or property (including cash) to which the holder of the shares deliverable upon
exercise of this Warrant would have been entitled to receive in such
reorganization, consolidation, merger, sale or transfer if this Warrant had been
exercised immediately before such reorganization, merger, consolidation, sale or
transfer, all subject to further adjustment as provided in this Section 4.  The
foregoing provisions of this Section 4.3 shall similarly apply to successive
reorganizations, consolidations, mergers, sales and transfers and to the stock
or securities of any other corporation that are at the time receivable upon the
exercise of this Warrant.  In all events, appropriate adjustment (as determined
in good faith by the Company’s Board of Directors) shall be made in the
application of the provisions of this Warrant with respect to the rights and
interests of the Holder after the transaction, to the end that the provisions of
this Warrant shall be applicable after that event, as near as reasonably may be,
in relation to any shares or other property deliverable after that event upon
exercise of this Warrant.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
4.4
Conversion of Common Stock.  In case all or any portion of the authorized and
outstanding shares of Common Stock of the Company are redeemed or converted or
reclassified into other securities or property pursuant to the Company’s
Certificate of Incorporation or otherwise, or the Common Stock otherwise ceases
to exist, then, in such case, the Holder of this Warrant, upon exercise hereof
at any time after the date on which the Common Stock is so redeemed or
converted, reclassified or ceases to exist (the “Termination Date”), shall
receive, in lieu of the number of shares of Common Stock that would have been
issuable upon such exercise immediately prior to the Termination Date, the
securities or property that would have been received if this Warrant had been
exercised in full and the Common Stock received thereupon had been
simultaneously converted immediately prior to the Termination Date, all subject
to further adjustment as provided in this Warrant.  Additionally, the Purchase
Price shall be immediately adjusted such that the aggregate Purchase Price of
the maximum number of securities or other property for which this Warrant is
exercisable immediately after the Termination Date is equal to the aggregate
Purchase Price of the maximum number of shares of Common Stock for which this
Warrant was exercisable immediately prior to the Termination Date, all subject
to further adjustment as provided herein.

 
5.
LOSS OR MUTILATION.  Upon receipt of evidence reasonably satisfactory to the
Company of the ownership of and the loss, theft, destruction or mutilation of
this Warrant, and of indemnity reasonably satisfactory to it, and (in the case
of mutilation) upon surrender and cancellation of this Warrant, the Company will
execute and deliver in lieu thereof a new Warrant of like tenor as the lost,
stolen, destroyed or mutilated Warrant.

 
6.
RESERVATION OF COMMON STOCK.  The Company hereby covenants that at all times
there shall be reserved for issuance and delivery upon exercise of this Warrant
such number of shares of Common Stock or other shares of capital stock of the
Company as are from time to time issuable upon exercise of this Warrant and,
from time to time, will take all steps necessary to amend its Certificate of
Incorporation to provide sufficient reserves of shares of Common Stock issuable
upon exercise of this Warrant.  All such shares shall be duly authorized, and
when issued upon such exercise, shall be validly issued, fully paid and
non-assessable, free and clear of all liens, security interests, charges and
other encumbrances or restrictions on sale and free and clear of all preemptive
rights, except encumbrances or restrictions arising under federal or state
securities laws. Issuance of this Warrant shall constitute full authority to the
Company’s Officers who are charged with the duty of executing stock certificates
to execute and issue the necessary certificates for shares of Common Stock upon
the exercise of this Warrant.

 
7.
TRANSFER AND EXCHANGE.  Subject to the terms and conditions of this Warrant and
compliance with all applicable securities laws, this Warrant and all rights
hereunder may be transferred to any Registered Holder’s parent, subsidiary or
affiliate or to any officer, director, partner or member of any such parent,
subsidiary or affiliate, in whole or in part, on the books of the Company
maintained for such purpose at the principal office of the Company referred to
above, by the Registered Holder hereof in person, or by duly

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
authorized attorney, upon surrender of this Warrant properly endorsed and upon
payment of any necessary transfer tax or other governmental charge imposed upon
such transfer.  Upon any permitted partial transfer, the Company will issue and
deliver to the Registered Holder a new Warrant or Warrants with respect to the
shares of Common Stock not so transferred.  Each taker and holder of this
Warrant, by taking or holding the same, consents and agrees that when this
Warrant shall have been so endorsed, the person in possession of this Warrant
may be treated by the Company, and all other persons dealing with this Warrant,
as the absolute owner hereof for any purpose and as the person entitled to
exercise the rights represented hereby, any notice to the contrary
notwithstanding; provided, however that until a transfer of this Warrant is duly
registered on the books of the Company, the Company may treat the Registered
Holder hereof as the owner for all purposes.

 
8.
RESTRICTIONS ON TRANSFER. By acceptance hereof, the Holder acknowledges that
this Warrant and the capital stock of the Company that may be issued upon its
exercise have not been registered under the Securities Act, and Holder agrees
not to sell, pledge, distribute, offer for sale, transfer or otherwise dispose
of this Warrant or any capital stock issued upon its exercise in the absence of
(i) an effective registration statement under the Securities Act as to this
Warrant or such securities and registration or qualification of this Warrant or
such securities under any applicable Blue Sky or state securities laws then in
effect, or (ii) an opinion of counsel, reasonably satisfactory to the Company,
that such registration and qualification are not required.  In the reasonable
discretion of the Company, the Company may condition any transfer of all or any
portion of this Warrant or the capital stock of the Company that may be issued
upon its exercise (other than a disposition satisfying the conditions set forth
in clause (i) of Section 8(i) above) upon the transferee’s delivery to the
Company of a written agreement, in form and substance reasonably satisfactory to
the Company, whereby the transferee makes such representations and warranties to
and for the benefit of the Company as are comparable to the representations and
warranties of the Holder set forth in Section 9 below.

 
9.
COMPLIANCE WITH SECURITIES LAWS.  By acceptance of this Warrant, the Holder
hereby represents, warrants and covenants that any shares of stock purchased
upon exercise of this Warrant shall be acquired for investment only and not with
a view to, or for sale in connection with, any distribution thereof; that the
Holder has had such opportunity as such Holder has deemed adequate to obtain
from representatives of the Company such information as is necessary to permit
the Holder to evaluate the merits and risks of its investment in the Company;
that the Holder is able to bear the economic risk of holding such shares as may
be acquired pursuant to the exercise of this Warrant for an indefinite period;
that the Holder understands that the shares of stock acquired pursuant to the
exercise of this Warrant will not be registered under the Securities Act (unless
otherwise registered pursuant to exercise by the Holder of the registration
rights, if any, granted to the Registered Holder) and will be “restricted
securities” within the meaning of Rule 144 under the Securities Act and that the
exemption from registration under Rule 144 will not be available for at least
six (6) months from the date of exercise of this Warrant, subject to any special
treatment by the SEC for exercise of this Warrant pursuant to Section 2.2, and
even then will not be available unless a public market then exists for the
stock, adequate information concerning the Company is then available to

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
the public, and other terms and conditions of Rule 144 are complied with; and
that all stock certificates representing shares of stock issued to the Holder
upon exercise of this Warrant or upon conversion of such shares may have affixed
thereto a legend substantially in the following form:

 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION THAT IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION.
 
10.
NO RIGHTS OR LIABILITIES AS STOCKHOLDERS.  This Warrant shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.  In
the absence of affirmative action by such Holder to purchase Common Stock by
exercise of this Warrant or Common Stock upon conversion thereof, no provisions
of this Warrant, and no enumeration herein of the rights or privileges of the
Holder hereof shall cause such Holder hereof to be a stockholder of the Company
for any purpose.

 
11.
NOTICES.  Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to the other party; (b) when received when sent by facsimile at the
address and number set forth below; (c) three business days after deposit in the
U.S. mail with first class or certified mail receipt requested postage prepaid
and addressed to the other party as set forth below; or (d) the next business
day after deposit with a national overnight delivery service, postage prepaid,
addressed to the parties as set forth below with next-business-day delivery
guaranteed, provided that the sending party receives a confirmation of delivery
from the delivery service provider.

 
To Holder:
To the Company:
At the address of record.
Single Touch Systems, Inc.
 
2235 Encinitas Boulevard, Suite 210
 
Encinitas, CA 92024
     
Fax Number: (760) 438-1171

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Each person making a communication hereunder by facsimile shall promptly confirm
by telephone to the person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto.  A party may change or
supplement the addresses given above, or designate additional addresses, for
purposes of this Section 11 by giving the other party written notice of the new
address in the manner set forth above.

 
12.
HEADINGS.  The headings in this Warrant are for purposes of convenience in
reference only, and shall not be deemed to constitute a part hereof.

 
13.
LAW GOVERNING.  This Warrant shall be construed and enforced in accordance with,
and governed by, the laws of the State of Delaware.

 
14.
WAIVER OF JURY TRIAL.  The Company and, by acceptance of this Warrant, the
Holder each waive all right to trial by jury in any action or proceeding to
enforce or defend any rights or remedies hereunder or relating hereto.

 
15.
NO IMPAIRMENT.  The Company will not, by amendment of its Certificate of
Incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Registered Holder of this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company (a) will not increase the par value of any shares of stock issuable
upon the exercise of this Warrant above the amount payable therefore upon such
exercise, and (b) will take all such action as may be necessary or appropriate
in order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon exercise of this Warrant.

 
16.
SEVERABILITY.  If any term, provision, covenant or restriction of this Warrant
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.

 
17.
COUNTERPARTS.  For the convenience of the parties, any number of counterparts of
this Warrant may be executed by the parties hereto and each such executed
counterpart shall be, and shall be deemed to be, an original instrument.

 
 
 
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the date
first set forth above.
 

   
Single Touch Systems, Inc.
                                     
By: James Orsini
     
President
 



 
 
 
 
 
SIGNATURE PAGE TO
WARRANT TO PURCHASE COMMON STOCK
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT 1
 
NOTICE OF EXERCISE
 
(To be executed upon exercise of Warrant)
 
To:       Single Touch Systems, Inc.
 
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
the securities of Single Touch Systems, Inc., as provided for therein, and
(check the applicable box):
 

r
tenders herewith payment of the exercise price in full in the form of cash or a
certified or official bank check or wire transfer in same-day funds in the
amount of $____________ for _________ such securities.

 
 
Please issue a certificate or certificates for such securities in the name of,
and pay any cash for any fractional share to (please print name, address and
social security number):
 
Name:
     
Address:
     
Signature:
 

 
Note:  The above signature should correspond exactly with the name on the first
page of this Warrant Certificate.
 
If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT 2
 
ASSIGNMENT
 
(To be executed only upon assignment of Warrant Certificate)
 
For value received, the undersigned hereby sells, assigns and transfers unto the
parties set forth below all or such portion of the Warrants represented by the
within Warrant Certificate set forth below, together with all right, title and
interest therein, and does hereby irrevocably constitute and appoint
____________________________ attorney, to transfer said Warrant Certificate on
the books of the within-named Company with respect to the number of Warrants set
forth below, with full power of substitution in the premises:
 
Name(s) of Assignee(s)
Address
# of Shares of Common Stock under Warrant
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   

 
And if said number of Warrants shall not be all the Warrants represented by the
Warrant Certificate, a new Warrant Certificate is to be issued in the name of
said undersigned for the balance remaining of the Warrants registered by said
Warrant Certificate.
 
Dated:
     
Signature:
 

 
Notice:  The signature to the foregoing Assignment must correspond to the name
as written upon the face of this security in every particular, without
alteration or any change whatsoever.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------